Citation Nr: 0904237	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-26 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ringworm fungus, to 
include as being the result of exposure to herbicides.  

2.  Entitlement to service connection for a skin rash, to 
include as being the result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for a ringworm fungus and rash, both to include as 
being the result of exposure to herbicides.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2008).  

In October 2007 and September 2008, the Board remanded the 
claims for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent evidence of record does not demonstrate a 
current diagnosis of ringworm fungus.  

3.  Competent evidence of a nexus between the post service 
diagnosis of tinea corporis, including exposure to 
herbicides, is not of record.  


CONCLUSIONS OF LAW  

1.  Ringworm fungus was not incurred in or aggravated by 
active service, nor is such a disability presumed to have 
been incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

2.  A skin rash was not incurred in or aggravated by active 
service, nor is such a disability presumed to have been 
incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

During the July 2007 hearing, the veteran testified that his 
ringworm fungus and skin rash originated during his military 
service.  He explained that while stationed in the III Corp 
Area of the Republic of Vietnam, the ringworm fungus and skin 
rash became apparent after several months of being in the hot 
tropical region.  The veteran stated that he sought medical 
attention and was informed that the ringworm and skin rash 
was a virus within his skin.  The veteran admitted that 
because he did not want anything to interfere with being 
discharged from active duty, he did not mention his ringworm 
fungus and skin rash during his separation examination.  
After being discharged from service, minor flare-ups of both 
conditions have continued to occur due to the warmer weather, 
and he is currently on prescribed medication for his skin 
conditions.  The veteran asserts that his ringworm fungus and 
skin rash are a result of being exposed to Agent Orange while 
he was in Vietnam during his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for certain "chronic 
diseases" may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. 
West, 12 Vet. App. 164, 166 (1999).  

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an inservice 
injury or disease; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Ringworm Fungus  

The Board acknowledges the veteran's appellate contentions, 
however the record presents no basis to grant service 
connection for ringworm fungus.  

Review of the evidentiary record reveals there is no 
competent medical evidence showing that the veteran currently 
has ringworm fungus or any residuals of a ringworm fungus.  
The Board acknowledges that the veteran was diagnosed with 
ringworm of the right shoulder in March 1968 during his 
active service; however, upon discharge from service, 
clinical evaluation of the veteran's skin in October 1968 was 
normal.  Furthermore, post service treatment records contain 
no current complaints, treatments, or findings related to 
ringworm fungus or residuals of a ringworm fungus.  Based 
upon the evidence in the claims file, no current diagnosis of 
the veteran's claimed condition has been entered.  

The veteran was informed in May 2005 that he must have 
evidence of a current disability for his claimed condition.  
He has not presented any such evidence nor has he provided 
any information as to where VA could obtain such evidence.  
Since there is no competent medical evidence of any current 
"disability," service connection cannot be granted.  The 
Court has held that a condition or injury occurred in-service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.)

With the veteran's appellate contentions, the Board is 
cognizant of the veteran's service.  The veteran served in 
Vietnam during the Vietnam Era; hence, he is presumed to have 
been exposed to herbicide agents during such service.  
However, as noted above, no disability is present, and in any 
event, ringworm fungus is not among the diseases, listed 
under 38 C.F.R. § 3.309(e), for which service connection, on 
a presumptive basis, due to herbicide exposure, is available.  
There is no basis to grant service connection for ringworm 
fungus.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he has a ringworm fungus.  However, although the 
veteran is competent to describe symptoms observable to a lay 
person, he is without the appropriate medical training and 
expertise to offer an opinion on a medical matter, to include 
the diagnosis of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for ringworm fungus, to include as being 
the result of exposure to herbicides, and there is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B.  Skin Rash

As mentioned previously, the veteran contends that his 
current skin condition is attributable to herbicide exposure 
during his military service.  

Like the veteran's claimed condition of ringworm fungus, the 
veteran's skin rash is not among the disease, listed under 
38 C.F.R. § 3.309(e), for which service connection, on a 
presumptive basis, due to herbicide exposure is available.  
Thus, there is no basis to grant service connection for a 
skin rash on a presumptive basis.  The Board now turns to 
whether service connection is warranted on a direct basis for 
the veteran's skin rash.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a skin rash.  In fact, the 
veteran's service treatment records contain no complaints, 
treatment, or diagnosis relating to a skin condition other 
than treatment for a ringworm fungus mentioned above.  Upon 
discharge, there were no noted abnormalities associated with 
the veteran's skin during the October 1968 discharge 
examination, and the veteran denied having or had skin 
diseases on his October 1968 report of medical history.  

Post service treatment records reflect complaints and 
treatment for a skin condition.  In May 2002, private 
treatment records reflect complaints of expanding scaly 
lesions on the veteran's back.  The veteran was diagnosed 
with tinea versicolor.  Thereafter, a March 2005 VA 
outpatient treatment note reports the veteran's skin as warm 
and dry with a "small patch."  It was noted that the 
veteran reported having a rash during hot weather.  By 
October 2005, VA outpatient treatment records indicate that 
the veteran was prescribed Chlotrimazole 1 percent topical 
for the rash on his back and shoulders.  Finally, in March 
2008, VA outpatient treatment records list tinea under the 
veteran's active problems and past medical history.  
Specifically, during the March 2008 visit, the veteran 
complained of episodic whitish lesions on his chest.  He 
denied experiencing any itching but admitted to a red rash 
with flare-ups occurring during the hot weather.  Physical 
examination of the veteran's skin reflected red raised 
grouped papules along the anterior chest and left hip without 
central clearing.  The physician diagnosed the veteran with 
tinea of the chest and right hip.  He was prescribed 
Miconazole to the affected area twice daily, and to use 
cotton underwear.  

At the outset, the Board notes that the service treatment 
records do not show that the veteran had a skin rash during 
his military service.  As previously noted, although the 
veteran received treatment in 1968 for ringworm, clinical 
evaluation of the veteran's skin was normal, and no 
complaints or adverse findings were noted.  Based upon the 
evidence in the claims file, the first time the veteran's 
skin rash is shown is in May 2002, which is many years 
following the veteran's discharge from service.  Thus, the 
evidence weighs against the claim in this regard.  

Regarding the veteran's continuity of symptomatology 
complaints, the Board acknowledges that the veteran has 
contended, in essence, that his skin rash has existed since 
his military service.  The veteran is competent to state that 
he was located in a hot tropical region in Vietnam during his 
active service.  Additionally, the Board, is of course, aware 
of the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology.  

However, the evidence also weighs against the veteran's claim 
in this regard.  Again, the record establishes that there is 
no objective medical evidence of record of a permanent 
disability caused by an in-service episode or event during 
service or immediately thereafter.  See Voerth v. West, 13 
Vet. App. 117, 120-21 (1999) (there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observations is competent).  The veteran's service treatment 
records and the absence of post service treatment reports 
until many years after service substantiate this.  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 
1363 (Fed. Cir. 2002) (negative evidence to mean that "which 
tends to disprove the existence of an alleged fact").  
Moreover, "evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

In November 2007, the veteran was afforded a VA examination 
for his skin condition.  The veteran reported a history of 
bright pink rashes that started on his back when he was in 
Vietnam.  He stated that the rashes were recurrent during hot 
weather and has continued since his discharge from service.  
Currently, he has intermittent rashes during the summer 
months, and the veteran contends that his current rash is the 
same rash he was treated for during his military service.  
Upon physical examination of the veteran, the examiner 
diagnosed the veteran with tinea corporis.  In a December 
2007 addendum, the examiner opined that the veteran's skin 
condition, tinea corporis, is "less likely as not" related 
to the ringworm during the veteran's military service.  The 
examiner explained that the chronicity of the skin condition 
from 1968, the year of the ringworm diagnosis, cannot be 
established because the veteran was diagnosed with tinea 
corporis many years after service.  Ringworm, or tinea, is an 
infection caused by a fungus that invades the skin, which 
usually is cured or goes into remission.  The examiner 
indicated that the veteran's ringworm must have been cured 
because there is no chronicity over twenty-five years from 
the 1968 single episode for his current condition to be in 
remission.  The examiner concluded that based on the 
veteran's submitted photographs of his skin condition and his 
current VA treatment, the veteran's skin condition is tinea 
corporis and not pityriasis versicolor, which is triggered by 
heat.  

Although the VA examiner opined that the veteran's current 
skin condition was not related to his bout of ringworm during 
service, there is also no evidence to suggest that the 
veteran's skin condition is related to his military service.  
No medical professional has provided competent medical 
evidence linking the veteran's skin condition to his active 
service.  The Board notes that during the July 2007 hearing, 
the veteran testified that a private physician indicated that 
his skin rash was from the "hot tropics" in Vietnam.  
However, the RO has obtained the veteran's private treatment 
records from the private physician, but there is no evidence 
of such opinion.  In this case, there is no probative medical 
evidence of record suggesting a link between the veteran's 
period of service and his skin rash.  

Although the veteran has asserted that he believes that his 
skin rash is attributable to his military service, he has not 
been shown to have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, his appellate assertions, which are inconsistent with 
the competent and credible evidence of record, are of little 
or no probative value.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for a 
skin rash, to include as being the result of exposure to 
herbicides, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  



II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2005 letter.  In the May 2005 letter, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, an April 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  Although this notice was not issued before the 
July 2005 rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  A 
statement of the case (SOC) was also issued to him in April 
2006.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA outpatient treatment records from 
October 2004 to July 2008, and private treatment records 
dated January 1997 to May 2005.  The veteran was also 
afforded a VA examination in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  




ORDER

Entitlement to service connection for ringworm fungus, to 
include as being the result of exposure to herbicides is 
denied.  

Entitlement to service connection for a skin rash, to include 
as being the result of exposure to herbicides is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


